        Case
         Case1:20-cv-02813-LAP
              1:20-cv-02813-LAP Document
                                 Document22-1
                                          29 Filed
                                              Filed09/14/20
                                                    06/08/20 Page
                                                              Page11ofof22




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 CHASE WILLIAMS, individually and on behalf of
 all others similarly situated,
                                                           Case No. 1:20-cv-02813-LAP
                            Plaintiff,
                                                           Honorable Loretta A. Preska
                       v.

 QUANTSTAMP, INC., RICHARD MA, and
 STEVEN STEWART,

                            Defendants.



                    ORDER APPOINTING LEAD PLAINTIFFS
               AND APPROVING SELECTION OF CO-LEAD COUNSEL

        On this 14 day of September 2020, the Court considered Matthew Kuzmeskas and Brett

Messieh’s Motion for Appointment as Lead Plaintiffs and Approval of Selection of Co-Lead

Counsel in the above-captioned action pursuant to the Private Securities Litigation Reform Act of

1995, 15 U.S.C. § 77z-1(a)(3)(B). Having considered the Motion, which is unopposed, and the

materials submitted in support thereof, the Motion is GRANTED.

       IT IS HEREBY ORDERED THAT:

   1. Matthew Kuzmeskas and Brett Messieh are appointed Lead Plaintiffs in the above-

       captioned action.

   2. The Court designates the law firms Roche Cyrulnik Freedman LLP and Selendy & Gay

       PLLC as Co-Lead Counsel in this action.

   3. Co-Lead Counsel shall be generally responsible for coordinating activities during pretrial

       proceedings and shall:




                                               1
        Case
         Case1:20-cv-02813-LAP
              1:20-cv-02813-LAP Document
                                 Document22-1
                                          29 Filed
                                              Filed09/14/20
                                                    06/08/20 Page
                                                              Page22ofof22




          a. Determine and present (in briefs, oral argument, or other fashion as may be

              appropriate, personally or by a designee) to the Court and opposing parties the

              position of Lead Plaintiffs and the proposed class on all matters arising during

              pretrial proceedings;

          b. Coordinate the conduct of discovery on behalf of Lead Plaintiffs and the proposed

              class consistent with the requirements of Rule 26 of the Federal Rule of Civil

              Procedure, including preparation of interrogatories and requests for production of

              documents and the examination of witnesses in depositions;

          c. Conduct settlement negotiations on behalf of Lead Plaintiffs and the proposed class;

          d. Enter into stipulations with opposing counsel as necessary for the conduct of the

              litigation;

          e. Prepare the case for and conduct trial; and

          f. Perform such other duties as may be incidental to the proper coordination of pretrial

              and trial activities or authorized by future order of the Court.

   4. All securities class actions raising similar claims subsequently filed in or transferred to the

      United States District Court for the Southern District of New York shall be consolidated

      into this action, and this Order shall apply to every such action, absent any further order of

      the Court.


Dated: September 14, 2020


                                                     Honorable Loretta A. Preska
                                                     United States District Judge




                                                 2
